In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Hutcherson, J.), entered June 3, 1991, which denied their motion pursuant to General Municipal Law § 50-e (5) for leave to serve and file a late notice of claim.
Ordered that the order is affirmed, with costs.
The trial court did not improvidently exercise its discretion in denying the plaintiffs’ motion for leave to serve and file a late notice of claim. Rosenblatt, J. P., Lawrence, O’Brien and Copertino, JJ., concur.